DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the third waveguide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 13-15.
None of the searched prior arts alone or in combination disclose the claimed invention having the structural combination of independent claim 13, where the first waveguide overlies and is optically coupled to a third waveguide, the third waveguide comprising alternating layers of third and fifth lll-V semiconductor materials, said third lll-
wherein the second waveguide overlies and is optically coupled to a fourth waveguide which comprises alternating layers of fourth and sixth lll-V semiconductor materials, wherein the fourth lll-V semiconductor material has a refractive index which is higher than a refractive index of the sixth lll-V semiconductor material; and
wherein a first laser cavity is formed between the optical coupler and a reflector of the third waveguide and a second laser cavity is formed between the optical coupler and a reflector of the fourth waveguide.
Claims 14 and 15 depend from claim 13.
Regarding claims 16, 17, 19 and 20.
None of the searched prior arts alone or in combination disclose the claimed invention having the method steps of independent claim 16, where a diluted waveguide at least partially underlying the first waveguide; the diluted waveguide formed of lll-V semiconductor materials and having a width which is greater than a width of the gain section of the first waveguide; a first end of the first waveguide forming a first end of a laser cavity and a second end of the first waveguide comprising said taper transition tip which is to couple light from the first waveguide to the diluted waveguide, an end of the diluted waveguide remote from the first end of the first waveguide comprising a reflector that forms a second end of the laser cavity and an output of the lll-V semiconductor laser; obtaining a silicon photonic integrated circuit (PIC) including an 
securing the aligned lll-V semiconductor laser in place relative to the input waveguide.
The closest reference to Ward et al US 2010/0142567 discloses a double branched waveguide with first and second laser cavity, but fails to disclose, suggest or imply the above recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828